Citation Nr: 1609796	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-23 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for specific phobia associated with epididymitis, right, with atrophy right testicle, rated as 50 percent disabling since November 12, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION


The Veteran served on active duty from May 1976 to May 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; which increased the rating for the disability at issue from 10 percent to 30 percent effective November 12, 2008; the date of the claim for an increased rating.

In February 2015, the Board remanded the matter for further development, including having the Veteran examined.

In a rating decision dated in April 2015, the Appeals Management Center increased the rating to 50 percent effective November 12, 2008.


FINDING OF FACT

According to the records of the Social Security Administration, the Veteran died in January 2016 while his appeal was pending.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the pending appeal for an increased rating for specific phobia associated with epididymitis, right, with atrophy right testicle.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the records of the Social Security Administration, a Federal agency, the Veteran died in January 2016, while his appeal for a higher rating for his service-connected psychiatric disability was pending before the Board.

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 

The Board's dismissal of the appeal does not affect the right of an eligible person to request to be substituted as the appellant for purposes of processing these claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A.  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision). 

ORDER

The appeal for an increased rating for specific phobia associated with right epididymitis with right testicle atrophy, rated as 50 percent disabling since November 12, 2008, is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


